NO. 07-09-0246-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                SEPTEMBER 10, 2009
                          ______________________________

                           PETER D. WAGNER, APPELLANT

                                            V.

          FEDERAL HOME LOAN MORTGAGE CORPORATION, APPELLEE
                   _________________________________

      FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY;

             NO. 09-0640-CC4; HONORABLE JOHN MCMASTER, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       On June 5, 2009, appellant, Peter D. Wagner, filed his notice of appeal. By letter

dated June 8, Wagner was informed by the trial court clerk, as to the costs for the

preparation of the clerk’s record. On July 24, Wagner was informed of the transfer of his

case from the Third Court of Appeals to the Seventh Court of Appeals and informed that

all future correspondence was to be addressed to the Seventh Court of Appeals. On

August 12, Wagner was informed by this court of his continuing failure to make

arrangements for the preparation of the clerk’s record as well as his failure to request the
reporter’s record. On that date, Wagner was given the opportunity to pay or make

arrangements for the preparation of the clerk’s record, TEX . R. APP. P. 37.3(b), as well as

pay or make arrangements for the preparation of the reporter’s record, TEX . R. APP. P.

37.3(c). Wagner was informed that failure to make the appropriate arrangements by

September 1, 2009, could result in the dismissal of his appeal for want of prosecution.

TEX . R. APP. P. 37.3(b).


       As of this date, the Court has not received any response from Wagner. Accordingly,

this appeal is dismissed. TEX . R. APP. P. 42.3.




                                                   Mackey K. Hancock
                                                        Justice




                                             2